ORDER
ON MOTION
NEWMAN, Circuit Judge.
The Director of the United States Patent and Trademark Office moves to remand this matter to the Patent Trial and *1006Appeal Board to reconsider its decision in light of this court’s decision in Rambus, Inc. v. Rea, 2012-1480 (Fed.Cir.201B). Rambus moves for an extension of time to file its response and opposes the motion to remand. The Director replies.
Upon consideration thereof,
It Is ORDERED That:
(1) The motion for an extension of time is granted.
(2) The motion to remand is granted. The Board’s decision is vacated and the case remanded for further proceedings.
(3) Each side shall bear its own costs.